DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/EP2019/054479 filed 02/22/2019, which claims the benefit of the priority of European Patent Application No. EP18382126.3 AND EP18382118.0 filed 02/28/2018 and 02/27/2018 respectively.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 28-31, 40-41, 44-57 are being examined on the merits in this office action.

Claim Rejections - 35 USC § 112 - Withdrawn
The rejection of claims 26-31, and 39-51 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn in view of Applicants amendments.
The rejection of claims 26-31, 39-51 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn.
Claim Rejections - 35 USC § 102 - Withdrawn
The rejection of claims 26-27, and 45-51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9079048B2 (hereinafter “the ‘048 patent”) is withdrawn because claims 26-27 are cancelled. 

Claim Rejections - 35 USC § 103 - New
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 30, 54, and 56-57 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/081845 A2 (hereinafter “the ‘845 publication”).
‘845 teaches a skin care composition that is useful for aging such as photoaging (abstract). ‘845 teaches that the peptide includes Ph(CH2)3CO-His-(D-Phe)-Arg-Trp-NHEt and Ph(CH2)3CO-His-(D-l-Nal)-Arg-Trp-NH2 (claim 12) which read on the instant formula (II). ‘845 does not teach that the peptide interferes in the Munc18-Syntaxin-1 complex interaction and competes with SEQ ID NO: 3 and/or SEQ ID NO: 4, however, the ‘845 publication teaches the instant peptide and teaches the instant method. The expected result of interfering with the Munc18-Syntaxin-1 complex interaction will be necessarily present.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by ‘845 and use peptides that comprises the formula II for reducing skin aging because ‘845 teaches that the peptides were useful in regulating a skin condition of a mammal associated with photoaging, and skin pigmentation (abstract). One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in using the method of ‘845 because ‘845 teaches the peptides that comprise the instant formula II and further teach that the peptides were effective for improving aging such as photoaging (abstract). with regard to the limitation of peptide interferes in the Munc18-Syntaxin-1 complex interaction and competes with SEQ ID NO: 3 and/or SEQ ID NO: 4, the Examiner notes that the ‘845 publication teaches the instant peptide and teaches the instant method. The expected result of interfering with the Munc18-Syntaxin-1 complex interaction will be necessarily present. MPEP  2111.04 states: claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In the instant case, the limitation expresses the intended result of the method of claim 30 and is given little patentable weight.
Regarding claim 54, ‘845 teaches that the method comprising the step of topically applying to a treatment surface of the body (claim 18).
Regarding claims 56 and 57, ‘845 teaches the peptides regulating the human skin condition (page 9, line 2-29).
Examiners comment and Allowable subject matter
Claims 28-29, 40-41, 45-51 are allowed because prior art does not teach the peptide of formula I and the method for reducing skin aging comprising applying the peptide of formula I.
Claims 30, and 54, 56-57 are rejected as shown above in the prior art rejection.
Claims 31, 44, 52-53, and 55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Because of new grounds of rejection, this action is Non-final.
Claims 30, and 54, 56-57 are rejected. Claims 31, 44, 52-53, and 55 are objected. Claims 28-29, 40-41, 45-51 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/ Examiner, Art Unit 1654                                                                                                                                                                                           
/ARADHANA SASAN/Primary Examiner, Art Unit 1615